100 N.Y.2d 629 (2003)
MICHAEL "WILD STYLE" TRACY, Appellant,
v.
POW WOW PRODUCTION et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 14, 2003.
Decided October 23, 2003.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that conditionally struck defendants' answer, dismissed upon the ground that such part of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.